Hurt, Judge.
This conviction is for theft of a cow, the alleged property of L. P. Dodson. Upon the trial the State introduced as a witness one Stockbridge, who was evidently an accomplice. He swore to facts which very cogently criminated the defendant, but, being an accomplice, was he sufficiently corroborated F
The cow was alleged to be the property of L. P. Dodson. There is not the slightest testimony in this record, save that of Stockbridge, which tends to prove that the animal belonged to Dodson, or that Dodson had lost or missed the cow. Upon the issue of ownership the accomplice must be corroborated. (Croell v. The State, 24 Texas Ct. App., 404.)
Again, that the accused stole the cow of any person is shown only by the testimony of Stockbridge, the accomplice. He states that defendant carried the beef and part of the hide to his camp; that the cow was red, etc.; that she was killed about April 1; that defendant hung up the meat to dry, etc.
Deputy Sheriff Oliver was at the camp of defendant about *143the last of March or first of April, and saw fresh beef and some strips of hide, and also some beef hung up to dry. He also saw some fresh raw hide (red) cut up in strips of suitable size for hopples. The testimony of Oliver constitutes the supposed corroboration. How let us eliminate from the case the evidence of Stockbridge. What fact is there in the evidence of Oliver which would induce a reasonable person to infer that defendant had stolen the beef? At his camp was found a hind quarter and other portions of a beef. This meat was fresh. Some was hung up to dry. The hide of the animal was red. Some of the hide was cut up in strips of suitable size for hopples. Is this evidence tending to show that Dodson’s animal was stolen and that defendant was connected With the theft? We think not.
Opinion delivered January 30, 1889
Appellant reserved no bill of exceptions to the action of the court in overruling his application for a continuance.
Because the witness Stockbridge was not corroborated as to the ownership of the animal, and because he was not corroborated as to the theft by appellant of any person’s animal, the judgment is reversed and the cause remanded.
Reversed and remanded.